DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The amendment of 02/22/2022 has been entered. Claims 4-12 and 14-17 are currently under examination and were examined on their merits.

Withdrawn Objections/Rejections
	All rejections of claim 13 set forth in the previous Office action are withdrawn in light of the amendment of 02/22/2022, which cancelled claim 13.
	The rejection of claims 4-10 under 35 U.S.C. 103 as being unpatentable over Hendrix as set forth in the previous Office action is withdrawn in light of the amendment of 02/22/2022, which amended claims 4 and 9-10 to remove the dry product of the Agathobaculum butyriciproducens culture from the claimed composition.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 and 14-17 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of certain degenerative brain disorders in certain subjects with certain compositions containing the strain Agathobaculum butyriciproducens SR79, does not reasonably provide enablement for treating any degenerative brain disorder, movement disorder, or neuroinflammation or improving any cognitive and memory function by administering any strain, vesicle, culture, concentrate, or dry product of Agathobaculum butyriciproducens SR79 to any subject with any dosage schedule as recited in amended claims 11-12 and 14-17.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

Please note that this rejection has been slightly augmented to incorporate discussion of the newly added limitations in claims 11 and 15-17. However, because the basis of the rejection is unchanged, the rejection has been maintained.

The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
As discussed above, the claims are drawn to the prevention or treatment of any degenerative brain disorder (claims 11-12), a specific list of degenerative brain disorders (claim 14), any movement disorder (claim 15), or neuroinflammation (claim 16), or the improvement of cognitive and memory functions (claim 17) with any strain, concentrate, culture, vesicle, or dry product of Agathobaculum butyriciproducens SR79. Thus, the claims taken together with the specification imply that the administration of any product of Agathobaculum butyriciproducens SR79 can prevent or treat any degenerative brain disorder, any of the specific list of brain disorders recited in claim 14, any movement disorder, or any neuroinflammation or can improve any cognitive or memory function in any subject (the Examiner notes that all subjects are “at risk of” having degenerative brain diseases, movement disorders, neuroinflammation, and/or cognitive and memory malfunctions as recited in amended claims 11 and 15-17).

(3) The state of the prior art and (4) the predictability or unpredictability of the art:
Degenerative brain diseases are a wide spectrum of disorders with different symptoms and causes. For example, while the list recited in claim 14 does not represent the entirety of degenerative brain diseases, this list still represents diseases with causes as disparate as abnormal beta-amyloid accumulation (Alzheimer’s disease), infectious agents (meningitis), and brain ischemia (stroke). The ability of any disease that could be interpreted as a “degenerative brain disease” to be treated by a single treatment is not reflected in the prior art. For example, the National Institute on Aging indicates that only small molecule inhibitors of acetylcholinesterases or antagonists of NMDA are approved as treatments for Alzheimer’s disease (https://www.nia.nih.gov/health/how-alzheimers-disease-treated, published October 2018, accessed 03/29/2021), none of which would be expected to treat other disorders, such as meningitis or stroke. The prior art does not indicate that bacteria can be used to treat any of the degenerative brain disorders recited in claim 14.
The categories of “movement disorders caused by dopaminergic neuronal cell death”, “neuroinflammation”, and “cognitive and memory functions” as recited in instant claims 15-17 are also broad categories that would not be all treatable by the same agent. 
As such, the state of the prior art at the time of Applicant’s invention as demonstrated by the NIA indicates that the treatment of any condition that falls within the full scope of those recited in instant claims 11-12 and 14-17 by any product of Agathobaculum butyriciproducens SR79 was highly unpredictable.
   
(5) The relative skill of those in the art:
          The relative skill of those in the art is high.

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The instant specification has provided guidance regarding the prevention of certain symptoms of Alzheimer’s disease, Parkinson’s disease, and neuroinflammation induced by the administration of LPS by the oral administration of certain amounts of the specific strain Agathobaculum butyriciproducens SR79 to mouse models prior to induction of the diseases. The specification provides no indication that any other strain of the species Agathobaculum butyriciproducens would be effective on the prevention of these disorders or on any other disorders or that the SR79 strain would have effectiveness on any other degenerative brain diseases, movement disorders, neuroinflammation, or cognitive and memory functions. The specification provides no indication that any other type of administration, dosage, or subject would result in the effects demonstrated in the highly specific examples shown in the instant disclosure. The specification also provides no indication that products contained within the SR79 strain would result in the effects demonstrated in the examples.

(8) The quantity of experimentation necessary:
          Considering the state of the art as discussed by the NIA, the high unpredictability, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to treat any degenerative brain disorder, movement disorder, or neuroinflammation or improving any cognitive and memory function by administering any product of Agathobaculum butyriciproducens SR79 to any subject.

It is the Examiner’s position that one skilled in the art could not practice the invention commensurate in the scope of the claims without undue experimentation.  It is also noted, considering the a priori unpredictability in the art with regard to the prevention and treatment of degenerative brain disorders, that, while the prevention and treatment of certain symptoms of Alzheimer’s disease, Parkinson’s disease, and neuroinflammation by oral administration of certain amounts of Agathobaculum butyriciproducens SR79 is enabled, the prevention and treatment of any degenerative brain disorder, movement disorder, or neuroinflammation or the improvement of any cognitive or memory function by any product of strain SR79 is not enabled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 and 14-17 are newly rejected as necessitated by amendment under 35 U.S.C. 102(a)(1) as being anticipated by US patent application 2009/0143433 filed by Hendrix, published 06/04/2009.

Hendrix teaches formulations for the prevention and treatment of neurological diseases and cognitive deficiencies, including Alzheimer’s disease, Parkinson’s disease, mild cognitive impairment, and dementia (see entire document, including page 1, paragraph 0003). The composition comprises vitamin B1 as an active ingredient (page 5, Table 2; page 7, paragraph 0057; page 10, Table 4; reads on claims 11-12 and 14-17; the Examiner notes that thiamine is present in all living cells and can, accordingly, be interpreted as a “product” of any living cell, including Agathobaculum butyriciproducens SR79 as instantly recited). The composition has a beneficial effect on inflammation, and so it represents a potential treatment for the prevention and treatment of Alzheimer’s disease, a condition in which chronic brain inflammatory responses arise as a result of the production of beta amyloid (page 4, paragraph 0036). Certain embodiments contain only dry ingredients (see, for example, Table 4 on page 10), and so the thiamine present in these compositions can be interpreted as “a dry product” (reads on claims 11-12 and 14-17). The composition was administered to a mouse model of Alzheimer’s disease, and the administration prevented cognitive deficits, indicating that the amount administered was pharmaceutically effective (page 10, paragraphs 0081-0082; reads on claims 11-12 and 14-17; the Examiner notes that all subjects are “at risk of” degenerative brain disorders, movement disorders, neuroinflammation, and cognitive and memory impairments).
Therefore, claims 11-12 and 15-17 are anticipated by Hendrix and are rejected under 35 U.S.C. 102(a)(1).

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 112(a). Applicant states that the claims have been amended to recite a pharmaceutically effective amount of the composition administered to a subject having particular disorders. Applicant states that the claims as amended are fully enabled from the specification (remarks, page 6-7). This argument has been fully considered but has not been found persuasive.
The Examiner notes that, while the amount administered has been limited to a pharmaceutically acceptable amount, the subject population has not been meaningfully limited, contrary to Applicant’s assertion, because any subject can be considered to be “at risk of” degenerative brain disorders. In addition, the composition administered in the methods of claims 11-12 and 14-17 has been significantly broadened to include any component of Agathobaculum butyriciproducens SR79 instead of requiring the administration of cells of the strain as recited in the previous claims. Given the high unpredictability in the art, Applicant has not provided sufficient information to allow for an experimenter to, for example, provide a one-time administration of a composition comprising any compound that can be found in Agathobaculum butyriciproducens SR79 to a human infant, which would fall within the scope of the broadly recited method of claim 11, and successfully prevent the development of Alzheimer disease in that individual at any point in their lifespan without undue experimentation.

Applicant has traversed the previous rejection of the claims under 35 U.S.C. 103 as being unpatentable over Hendrix. Applicant states that claims 4 and 9-10 have been amended to remove the language “a dry product of the culture” from the claims (remarks, pages 7-8). While this argument has been found persuasive with respect to claims 4 and 9-10, the Examiner wishes to note that the teachings of Hendrix apply to amended claims 11-12 and 14-17 because the language “a dry product of the culture” was added to these claims in the amendment of 02/22/2022.

Therefore, the Examiner has maintained the rejections presented above. 

Allowable Subject Matter
The closest prior art to claims 4-10 is found in the teachings of Hendrix, as discussed above. However, Hendrix does not teach or suggest a composition comprising Agathobaculum butyriciproducens and an enteric coating as recited in claims 4-10. As such, claims 4-10 are free of the prior art.

Conclusion
	Claims 4-10 are allowed. Claims 11-12 and 14-17 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        05/23/2022